In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 21-0099V
                                        UNPUBLISHED


    HANNAH GAMMONS,                                         Chief Special Master Corcoran

                        Petitioner,                         Filed: April 1, 2022
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Meningococcal Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


John Robert Howie, Howie Law, PC, Dallas, TX, for Petitioner.

Ryan Daniel Pyles, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

        On January 5, 2021, a petition for compensation under the National Vaccine Injury
Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the “Vaccine Act”), was filed on
behalf of Hannah Gammons, who was at the time a minor. Upon reaching the age of
majority, this case was ordered re-captioned to reflect Hannah Gammons as the sole
petitioner. ECF No. 26.

      Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of a meningococcal vaccine that was administered
to her on November 2, 2020. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.


1 Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On March 31, 2022, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1. Specifically, Respondent “concluded that [P]etitioner’s claim meets the Table criteria
for SIRVA.” Id. at 3. Respondent further agrees that the case was timely filed, the vaccine
was received in the United States, the statutory six month sequela requirement has been
satisfied, and there has been no prior award or settlement of a civil action for damages
as a result of Petitioner’s alleged condition. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

      IT IS SO ORDERED.

                                                       s/Brian H. Corcoran
                                                       Brian H. Corcoran
                                                       Chief Special Master




                                            2